Head, Justice.
A decree of divorce was entered between Mrs. Lois Stringer Agan and Homer Agan in September, 1949. Under an agreement, which was made the judgment of the court, the custody of their *420two minor children was awarded to the mother. Under the agreement, the father was required to pay $30 per month as alimony for the support of the two children, during the period he was receiving vocational training, the amount of alimony to be subsequently increased “in accordance with his earnings.” The father was given the privilege of “reasonable visitation” to the children. In May, 1951, the mother filed a pleading, in which it was recited that some two months prior thereto the paternal grandfather, R. A. Agan, was given temporary custody of the children, or until May 1, at the direction of the court; and that the grandfather refuses to surrender custody to her. A rule nisi was issued and served upon the grandfather. At the conclusion of the hearing, which was duly held pursuant to the rule, the court modified the decree in the divorce action and awarded custody of the children to the father, Homer Agan, “and temporarily to reside with grandparents, Mr. and Mrs. R. A. Agan.” The exception is to that judgment. The bill of exceptions names as defendant in error, R. A. Agan. Neither the father, Homer Agan, to whom custody was awarded by the amended decree, nor Mrs. R. A. Agan, is made a party defendant, nor were they served with a copy of the bill of execptions, and service was not acknowledged or waived by either of them. Held'.
No. 17576.
Submitted September 11, 1951
Decided October 10, 1951.
Harris & Harris, for plaintiff.
Mrs. Charles L. Camp, for defendant.
It is the duty of this court to raise the question of its jurisdiction in all cases in which there may be any doubt as to the jurisdiction of the court. Where the record shows that there were interested parties in the court below who have not been made parties to the bill of exceptions, and who were not served, this court is without jurisdiction, and the writ of error must be dismissed. Lanier v. Bailey, 206 Ga. 161 (56 S. E. 2d, 515); Adams v. Adams, 206 Ga. 857 (59 S. E. 2d, 375).

Writ of error dismissed.


All the Justices concur.